Citation Nr: 1613762	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO. 10-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome.

2. Entitlement to a compensable rating for residuals of a right hernia repair with iliohypogastric or ilioinguinal neuralgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 2001 to May 2005, with service in Kuwait and Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board remanded the issues on appeal for additional development in January 2013. The noted records having been requested and the examinations having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of this remand, the Board also dismissed the claim of entitlement to an increased rating for erectile dysfunction, which was withdrawn during the Veteran's hearing. As such, that issue is no longer on appeal.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that he is rendered unemployable due solely to the conditions currently on appeal. As such, entitlement to TDIU has not been raised by the record at this time.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including special monthly compensation (SMC). See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2011. A transcript of the hearing is associated with the claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). Concerning the right knee disability, since the January 2013 VA examination, a May 2013 MRI report has been associated with the claims file as part of the Veteran's VA treatment records. This MRI report noted that the Veteran had a large flap tear of the anterior horn of the lateral meniscus extending to the posterior horn. See May 8, 2013 VA MRI report. However, in the January 2013 examination report the examiner stated that the Veteran did not currently have any meniscal conditions or knee instability. As there is now clear evidence of a meniscal condition, the Board finds that it must remand the claim for a new examination to determine the severity of the current right knee disability, to include whether the meniscal condition is related to the service-connected patellofemoral syndrome and, if not, whether the symptomatology associated with each disability can be differentiated. Mittleider v. West, 11 Vet. App. 181 (1998); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Turning to the residuals of the inguinal hernia repair, the Veteran was provided with a hernia examination in January 2013 and a neurological examination in May 2013. In the May 2013 neurological examination report, the examiner noted that the Veteran reported severe intermittent pain, paresthesias or dysesthesias, and numbness. The examiner further indicated that there was decreased sensation in the right upper anterior thigh and right thigh / knee. However, the examiner then stated that the nerves found to be involved, specifically the anterior crural (femoral) and ilioinguinal, were both normal. The findings that both nerves are normal seem to directly conflict not only with the Veteran's lay statements, but also with the fact that the examiner noted objective evidence of sensory impairment in the right lower extremity. In light of the internally contradictory nature of the examination report, the Board finds it must remand the claim for another examination to determine the current severity of the Veteran's hernia repair residuals, to include which nerves, if any, are impaired and the severity of that impairment.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his service-connected right knee patellofemoral syndrome. The claims folder must be made available to the examiner in conjunction with the examination. 

The examiner is asked to provide an opinion as to whether the documented large flap tear of the anterior horn of the lateral meniscus is related to the service-connected patellofemoral syndrome. See May 2013 VA MRI Report. If the tear is not related to the patellofemoral syndrome, the examiner should, to the extent possible, differentiate between the symptoms associated with the nonservice-connected lateral meniscal tear and the service-connected patellofemoral syndrome. A supporting rationale for all opinions expressed must be provided.

3. After completing the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional or professionals to determine the current nature and severity of his service-connected residuals of a right hernia repair, to include all neurological residuals. The claims folder must be made available to the examiner in conjunction with the examination. 

Any and all studies, tests and evaluations deemed necessary by the examiner(s) should be performed, to include electromyography (EMG) testing. The examiner(s) should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner(s) should identify all current neurologic deficits related to the Veteran's right hernia repair, and indicate the specific nerve(s) or radicular group(s) associated with such deficit. Attention is invited to the May 2013 VA neurological examination indicating involvement of the femoral and ilioinguinal nerve. For each nerve or radicular group affected, the examiner(s) should indicate whether the neurologic deficit is best classified as paralysis (incomplete or complete), neuritis, or neuralgia, and indicate the severity of such in terms of mild, moderate, moderately severe or severe.

Note that the prior examination is inadequate given the seemingly conflicting simultaneous findings of decreased sensation in the right upper anterior thigh and right thigh / knee, and the conclusion that the anterior crural (femoral) and ilioinguinal were both normal.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




